Nathan S. Morris (9431)
EISENBERG CUTT KENDELL & OLSON
215 South State Street, Suite 900
Salt Lake City, Utah 84111
Telephone: (801) 366-9100
Facsimile: (801) 350-0065
nmorris@eckolaw.com

Zachary J. Weyher (10846)
TRUE WEST LEGAL
1953 South 1100 East, #521524
Salt Lake City, Utah 84152
 (801) 750-5425
weyherlaw@gmail.com

Attorneys for Plaintiff Golda Barton and
L.C., a minor child


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION



  GOLDA BARTON, individually and as
  mother and guardian of L.C., a minor child;
  MICHAEL CAMERON, individually and as              FIRST AMENDED COMPLAINT
  father of L.C.,
                                                         Civil No.2:20-CV-832
               Plaintiffs,
  vs.
                                                     Magistrate Judge Dustin B. Pead
  OFFICER MATTHEW FARILLA, in an
  individual and official capacity; CHIEF
  MIKE BROWN, in an official capacity as
  police chief of the Salt Lake City Police
  Department; SALT LAKE CITY
  CORPORATION; and DOE DEFENDANTS
  1 THROUGH 10.

         Defendants.



                                                1
       Plaintiffs, by and through their counsel, hereby complain of defendants and allege as

follows:

                              PARTIES AND JURISDICTION

       1.     Golda Barton is a resident of Salt Lake City, Utah, and is the mother sole

              caretaker and guardian of L.C., a minor child, who is also a resident of Salt Lake

              City, Utah.

       2.     Michael Cameron is a resident of Idaho and is the natural father of L.C.

       3.     At all times relevant hereto, Salt Lake City Police Department (“SLCPD”) officer

              who is believed to be Officer Mathew Farilla (also “Defendant Farilla”), was an

              employee of Defendant Salt Lake City Corporation and an officer of SLCPD.

       4.     At all times relevant hereto, defendant Mike Brown (“Chief Brown” or

              “Defendant Brown”) was an employee of the Salt Lake City Corporation and

              acting as Chief of Police of SLCPD.

       5.     At all times relevant hereto, Defendant Salt Lake City Corporation (“Salt Lake

              City”) was a political subdivision of the State of Utah, as defined by U.C.A. § 63-

              30d-102(4)(a)(7), which employed Officer Farilla and Chief Brown through the

              SLCPD.

       6.     Doe Defendants 1 through 10 (“Doe Defendants”) are employees or

              representatives of the aforementioned Defendants who had or may have had

              involvement in the acts and omissions complained of herein, the names of whom

              are currently unknown. Unless otherwise stated, the allegations contained in this


                                               2
      Complaint apply to Doe Defendants even if they are not specifically named

      therein.

7.    This action is brought for damages and other appropriate relief under 42 U.S.C.A.

      § 1983 for violation of L.C.’s federal civil rights by the Defendants, and therefore

      Plaintiffs’ civil rights, including Amendments 4 and 14 of the Constitution of the

      United States, whose actions were taken under color of state law.

8.    This action is also brought for damages and other appropriate relief under Art. I §

      14 of the Utah Constitution which prohibits unreasonable searches and seizures.

9.    This Court has original jurisdiction over this matter pursuant to 28 U.S.C. §1331.

                    INTRODUCTORY ALLEGATIONS

10.   On September 4, 2020, SLCPD Officer Farilla shot 13-year-old L.C. eleven times.

11.   L.C. has autism and Asperger’s syndrome.

12.   L.C. was at all times un-armed.

13.   L.C. had not committed any crime at the time he was shot and was at no time

      being investigated for a crime or pursued by the police as a criminal.

14.   At no time did L.C. threaten Officer Farilla or any other officer with the use of

      force of any kind.

15.   Immediately after the shooting, as he lay helpless and bleeding on the ground,

      L.C. told Officer Farilla that he couldn’t feel his left arm, yet Officer Farilla

      forcibly pulled L.C.’s left arm out from under his body and handcuffed his arms




                                         3
      behind his back, then rolled him over onto his back, pinning his arms beneath

      him.

16.   L.C. remained in handcuffs while Officer Farilla and other officers attempted to

      treat his numerous gunshot wounds.

17.   The officers on scene criticized Officer Farilla for shooting L.C. but nevertheless

      left L.C. handcuffed with the full weight of his body pressing down on his arms

      that remained behind his back.

                              GENERAL ALLEGATIONS

18.   Prior to the shooting, L.C.’s mother, Golda Barton, had called 911 to request a

      Crisis Intervention Team (CIT) who could help take L.C., who has autism, to

      Primary Children’s Hospital.

19.   Ms. Barton informed the 911 responder that she needs a “mental health worker,

      because he’s sick.”

20.   Thereafter, Officer Farilla and at least 3 other SLCPD officers responded to the

      911 call and spoke with Ms. Barton at approximately 500 South and 1300 West,

      Salt Lake City, Utah.

21.   The responding officers knew or should have known from the dispatch that L.C.

      was autistic and had mental health concerns and that the call was related to L.C.’s

      mental health condition.

22.   These SLCPD officers were not trained as mental health workers.

23.   These SLCPD officers were not trained as crisis intervention team officers.


                                       4
24.   These officers were not certified in Sensory Inclusive Training which is designed

      to handle foreseeable situations involving people with disabilities like autism.

25.   These SLCPD officers did not receive adequate de-escalation training.

26.   On the night of the incident, L.C. was located at Ms. Barton’s home located at

      1269 West 500 South, Salt Lake City, Utah.

27.   When speaking with Ms. Barton, the interviewing officer confirmed that L.C. was

      “having a little bit of separation anxiety” and that he was “having a bit of an

      episode.”

28.   Ms. Barton also informed the officers, including Officer Farilla, that L.C. has a

      “sensory disorder.”

29.   Ms. Barton also informed the officers, including Officer Farilla, that L.C. was

      afraid of law enforcement officers and would run away from them.

30.   While Ms. Barton was being interviewed, Officer Farilla and another SLCPD

      officer discussed the situation and they were unable to recall whether the policy

      even permitted them to approach L.C. under the circumstances.

31.   The officer speaking with Officer Farilla told him: “If this is a psych issue, I don’t

      see why we should even approach.”

32.   She also recommended that “we should call sergeant, because I’m not about to get

      in a shooting because he’s upset.”

33.   Officer Farilla agreed and stated: “Especially when he hates cops, it’s going to

      end in a shooting.”


                                        5
34.   Despite these voiced concerns, at no time did the officers call a sergeant or seek

      guidance.

35.   Rather, the officers, including Officer Farilla, descended on L.C.’s home with

      their guns drawn.

36.   After the officers knocked on the door, L.C. escaped out the back door and ran

      away.

37.   L.C. ran west down an alley and confronted one officer, whose body camera

      clearly showed L.C.’s bare, empty hands, clearly indicating that L.C. was

      unarmed.

38.   Unthreatened and seemingly unconcerned, the officer told L.C. to “knock it off.”

39.   Linden instead turned around and ran the other way down the alley.

40.   In an attempt to give chase, Officer Farilla kicked through a wooden fence, gun

      already drawn, and began chasing L.C. as he passed by the fence.

41.   Officer Farilla’s gun is believed to be a Glock 17.

42.   Officer Farilla sprinted past at least 2 other officers in order to run L.C. down.

43.   Less than 30 seconds after breaking the fence, Officer Farilla was within 15-20

      feet of L.C., who was no longer running.

44.   Officer Farilla was shining a light on L.C. and it was evident that L.C. did not

      possess any weapon in his hands.

45.   At no time did Officer Farilla or any other officer tell L.C. that he was under

      arrest or otherwise charged with violating the law.


                                        6
46.   L.C. did not threaten Officer Farilla with physical force or any violence.

47.   At all times Officer Farilla was also armed with a Taser.

48.   Officer Farilla did not remove the Taser from his holster from the time the pursuit

      began until the time he shot L.C.

49.   Indeed, at no time did Officer Farilla attempt to use any intermediate weapons,

      such as impact weapons, aerosols, or conductive energy devices, such as his

      Taser.

50.   Instead, Officer Farilla used his gun, a Glock 17, to shoot L.C. 11 times.

51.   Officer Farilla’s use of 11 bullets was a clear attempt to kill L.C.

52.   As a result of the shooting, L.C. sustained serious and permanent injuries,

      including left arm paralysis, ankle injuries requiring surgery and hardware,

      internal organ damage, severe emotional and mental anguish and trauma, and

      other injuries.

53.   L.C. still has several of Officer Farilla’s bullets inside his body.

54.   Defendants’ acts and omissions directly and proximately caused plaintiffs’

      injuries and damages, including, but not limited to, extreme pain and suffering,

      loss of enjoyment of life, past and future medical bills, loss of earning capacity,

      loss of consortium, and other compensatory damages.

55.   Plaintiffs Golda Barton and Michael Cameron are the parents of their minor child,

      L.C., and therefore enjoy a legal relationship recognized by Utah Courts with

      respect to a loss of consortium claim.


                                          7
56.   L.C. has suffered a permanent disfigurement as a direct result of Defendants’

      constitutional violations as described herein.

57.   As a result of L.C.’s permanent injuries, Plaintiffs Golda Barton and Michael

      Cameron have suffered a loss of filial relationship, including their relational

      interest such as losses of L.C.’s company, society, cooperation, and affection.

58.   Plaintiffs seek punitive damages as a result of Defendants’ acts and omissions.

59.   Plaintiffs seek allowable costs, interest, and attorneys’ fees as a result of

      Defendants’ acts and omissions.

                        FIRST CLAIM FOR RELIEF

      (Defendant Farilla and Does 1-10 – Violation of 42 U.S.C.A. § 1983)
                            (Use of Excessive Force)

60.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

      herein.

61.   At all times relevant hereto, Defendant Farilla and Does 1-10 were acting under

      color of state law, ordinance, custom, practice, and/or usage, and within the scope

      of their employment by defendant Salt Lake City Corporation.

62.   By shooting L.C. even though he was not armed with a weapon of any kind,

      Officer Farilla used force that was not reasonable under the circumstances, in

      violation of L.C.’s established constitutional rights as set forth by the United

      States Supreme Court in Tennessee v. Garner, 471 U.S. 1 (1985) and followed

      consistently by the 10th Circuit.




                                          8
63.   By shooting L.C. eleven times even though he did not present an immediate

      danger or impending threat of death or serious bodily injury to himself, the

      officers or others, Officer Farilla used force that was not reasonable under the

      circumstances, in violation of L.C.’s established constitutional rights as set forth

      in numerous Tenth Circuit and other cases, including Walker v. City of Orem, 451

      F.3d 1139 (10th Cir. 2006); Zuchel v. City & County of Denver, 997 F.2d 730 (10th

      Cir. 1993).

64.   Officer Farilla’s and Does 1-10’s deliberate and reckless conduct and actions

      leading up to the moment of the shooting (when they knew that L.C. was autistic

      and had mental health concerns and that he was fearful of law enforcement) were

      not reasonable under the circumstances and directly led to and created the

      subsequent unlawful use of lethal force in violation of L.C.’s established

      constitutional rights as set forth in Estate of Ceballos v. Husk, 919 F.3d 1204 (10th

      Cir. 2019); Sevier v. City of Lawrence, 60 F.3d 695 (10th Cir. 1995); and Allen v.

      Muskogee, 119 F.3d 837 (10th Cir. 1997).

65.   Doe Defendants and Officer Farilla deliberately de-activated the audio on their

      body-worn cameras during critical and active times during the events alleged

      herein.

66.   No supervisor was on the scene or called to the scene to help develop a plan to

      safely deliver L.C. to a mental health facility.




                                        9
67.   Defendants and Officer Farilla engaged in unnecessary, overly aggressive

      behavior that created, contributed to, or escalated the situation.

68.   The failure to use de-escalation tactics, such as establishing a rapport with L.C. or

      using other communicative methods to engage him, Doe Defendants and Officer

      Farilla took actions or inactions that caused or contributed to the violation of

      L.C.’s established constitutional rights.

69.   By failing to intercede or intervene in order to prevent the foot pursuit and/or to

      prevent the unlawful shooting, Defendant Does 1-10 took actions and inactions

      that caused or contributed to the violation of L.C.’s established constitutional

      rights.

70.   The SLCPD officers knew or should have known that there was no risk of injury

      or harm to themselves or the general public if they did not shoot L.C.

71.   Because L.C. had not committed any crime, the risk and reasonably foreseeable

      consequences of escape did not justify a pursuit and use of lethal force.

72.   Rather than utilize other less-deadly means of detaining L.C., including the use of

      a Taser, Officer Farilla defaulted to his pistol to effect deadly force, in violation of

      L.C.’s established constitutional rights.

73.   Once he began firing his gun at L.C., Officer Farilla did not intend to bring L.C.

      into custody alive.

74.   Officer Farilla’ initiation of lethal and deadly force against L.C. was

      unreasonable, excessive and unnecessary and violated his clearly established right


                                        10
      to be free from unreasonable seizures under the Fourth Amendment to the United

      States Constitution and his due process rights under the Fourteenth Amendment to

      the United States Constitution.

75.   Pursuant to 42 U.S.C.A. § 1983, Plaintiffs are entitled to recover from and against

      defendants all damages sustained by the Plaintiffs as a direct and proximate result

      of defendants’ violation of L.C.’s constitutional rights, including, without

      limitation, the damages described herein and attorneys’ fees.

                      SECOND CLAIM FOR RELIEF

      (Defendants Farilla Does 1-10 – Violation of 42 U.S.C.A. § 1983)
                    (Continued Use of Excessive Force)

76.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

      herein.

77.   Officer Farilla further violated L.C.’s clearly established rights by continuing to

      use deadly force and unnecessary force after L.C. had fallen to the ground as a

      result of his gunshot wounds inflicted by Officer Farilla, as set forth in Fancher v.

      Barrientos, 723 F.3d 1191, 1201 (10th Cir. 2013); Parea v. Baca, 817 F.3d 1198,

      1204 (10th Cir. 2016); McCoy v. Meyers, 887 F.3d 1034, 1052 (10th Cir. 2018);

      Estate of Smart by Smart v. City of Wichita, 951 F.3d 1161, 1176 (10th Cir.

      2020), and other cases.

78.   Officer Farilla knew or should have known that after disabling and subduing L.C.

      with the initial bullets, he was rendered physically incapable of violence and he

      did not pose a threat of escape to the officers.

                                        11
    79.    Officer Farilla’ acts of shooting L.C. with eleven bullets, several of which were

           fired after he had fallen to the ground, and when L.C. did not pose a threat of

           escape were intentional, willful, wanton, obdurate, and in gross and reckless

           disregard of L.C.’s clearly established rights, and were taken with deliberate

           indifference to his rights.

    80.    Officer Farilla and Does 1-10 further violated L.C.’s established constitutional

           rights as set forth in Graham v. Connor, 490 U.S. 386 (1989), by placing him in

           handcuffs and rolling him over onto his disabled arm in a manner to cause further

           pain and suffering, and by forcing him to remain in handcuffs, despite L.C.’s

           statement that he could not feel his arm,

    81.    Defendants’ continued use of force after L.C. had been shot to the ground violated

           clearly established law and directly and proximately caused plaintiffs’ injuries and

           damages.

    82.    Pursuant to 42 U.S.C.A. § 1983, Plaintiffs are entitled to recover from and against

           defendants all damages sustained by the Plaintiffs as a direct and proximate result

           of defendants’ violation of L.C.’s constitutional rights, including, without

           limitation, the damages described herein, exacerbations of injuries, and attorneys’

           fees.

                             THIRD CLAIM FOR RELIEF

(Defendant Brown and Defendant Salt Lake City Corporation, and Doe Defendants 1 - 10 –
                          Violation of 42 U.S.C.A. § 1983)




                                            12
83.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

      herein.

84.   Defendant Brown and/or Defendant Salt Lake City Corporation and/or SLCPD

      (herein “City Defendants”) have separate and independent duties to train and

      instruct officers and employees regarding acceptable policing practices and

      procedures, including being aware of and apprising officers of updates, changes,

      or other requirements relating to the use of deadly force on a fleeing suspect.

85.   Defendant Brown, on behalf of Salt Lake City, is charged with overseeing the

      training program and is directly involved in the creation and implementation of

      SLCPD policies and procedures.

86.   Just months earlier, the City Defendants had been involved in a shooting of a

      fleeing suspect and were aware of criticisms to SLCPD policies and procedures

      and requested revisions to said policies and procedures.

87.   Upon information and belief, City Defendants failed to conduct sufficient training

      to ensure that SLCP officers are trained regarding whether to use lethal force

      against a person who is running away and the amount of lethal force to use when

      firing, including a purported “shoot twice and assess” policy that had previously

      been ignored or disregarded by SLCPD officers.

88.   The City Defendants were deliberately indifferent to the inadequacy of its police

      training program with respect to officers’ interactions and use of force on fleeing

      citizens and on persons with physical and emotional or invisible disabilities


                                       13
      (“disabled person”), such as L.C. as set forth in Allen v. Muskogee, 119 F.3d 837

      (10th Cir. 1997) and Ceballos v. Husk, 919 F.3d 1204 (10th Cir. 2019).

89.   Officer Farilla and other officers admitted that they were unsure of the policies

      and procedures when they were in the process of apprehending L.C.

90.   The situation faced by the responding officers, particularly assisting in responding

      to a call about a “disabled person,” such as L.C., is a usual and recurring situation

      with which SLCPD officers must deal.

91.   The City Defendants failure to train SLCPD officers on how to appropriately deal

      with mentally ill and emotionally upset citizens demonstrates a deliberate

      indifference towards individuals such as L.C.

92.   City Defendant’s inadequate training was directly linked to Officer Farilla’

      unconstitutional use of excessive force against L.C. as set forth in Zuchel v. City

      and County of Denver, Colo., 997 F.2d 730 (10th Cir. 1993).

93.   City Defendants failed to address the aforementioned case law to ensure that its

      officers were instructed and trained and/or retrained regarding a disabled person

      or other citizen’s right to be free from excessive use of lethal force, including

      excessive force once any threat has been subdued or incapacitated.

94.   On information and belief, prior to and during the investigative process, Chief

      Brown and other SLCPD policy makers have acted in ways that are inconsistent

      with ensuring that citizens remain free from gratuitous violence and excessive




                                       14
      force, and have instead ratified and enabled unlawful behavior by officers of the

      SLCPD.

95.   The City Defendants failed to properly instruct, train and re-train its police

      officers on the proper use of firearms, including standard policies and practices

      that instruct officers to “shoot twice and reassess.” Contrary to this directive, the

      Defendant Farilla’s actions in shooting 11 times demonstrates an intention to

      “shoot to kill.”

96.   On information and belief, the City Defendants failed to train its police officers on

      such fundamentals as de-escalation training, proper use of a lethal firearm to

      apprehend a fleeing person, and the choice between use of lethal weapons versus

      the use of more conservative modes of apprehending and subduing a fleeing

      suspect.

97.   Based on the body-worn camera videos of Officer Farilla and the other SLCPD

      officers, the City Defendants had authorized, encouraged, or otherwise permitted

      its officers to shoot until the fleeing suspect is dead.

98.   On information and belief, City Defendants failed to adequately investigate,

      discipline and/or otherwise address previous shooting incidents by SLCPD

      officers, thereby causing and contributing to the officers’ unlawful shooting of

      L.C.

99.   On information and belief, the City Defendants encouraged, developed, pursued,

      or permitted policies, practices, and customs, either formal or informal, which


                                        15
       caused and permitted police officers to use unreasonable and unnecessary force in

       apprehending citizens. Such conduct includes, but is not limited to, establishing

       a policy or practice of protecting police officers who violate the constitutional

       rights of individuals by failing to discipline, reprimand, teach, or discharge police

       officers.

100.   Upon information and belief, such conduct by City Defendants permitted,

       encouraged, and caused Officer Farilla to act as described above with knowledge,

       understanding, or belief that his conduct would not cause him to be reprimanded,

       disciplined, or discharged.

101.   Upon information and belief, City Defendants have knowingly and intentionally

       failed to adequately hire, train, educate, monitor, and/or supervise, or have been

       deliberately indifferent, reckless, or grossly negligent in hiring, training,

       educating, monitoring, and/or supervising, its police officers, including, without

       limitation, Defendant Farilla.

102.   Upon information and belief, Chief Brown and the SLCPD failed to timely enact

       changes to the Salt Lake City Police Department Policy Manual and train officers

       on those changes as ordered by Salt Lake City Mayor Erin Mendenhall on August

       3, 2020.

103.   If implemented and followed, the August 3, 2020 changes ordered by Mayor

       Mendenhall would likely have prevented the shooting of L.C.




                                         16
104.   SLCPD failed to properly supervise Officer Farilla and the other officers despite

       knowing that four or more of its officers were responding to a scene involving a

       mentally disabled juvenile.

105.   The above-described misconduct by the City Defendants caused L.C. to be

       subjected to violations of clearly established constitutional rights under the Fourth

       and/or Fourteenth Amendment(s) to the United States Constitution, and has

       encouraged other police officers to engage in similar violations of constitutional

       rights.

106.   The above-described misconduct of City Defendants directly and proximately

       caused Plaintiffs’ injuries and damages.

107.   Pursuant to 42 U.S.C.A. § 1983, Plaintiff is entitled to recover from and against

       City Defendants all damages sustained by Plaintiffs as a direct and proximate

       result of City Defendants’ violation of L.C.’s constitutional rights, including,

       without limitation, the damages described herein and attorneys’ fees.

                       FOURTH CLAIM FOR RELIEF

       (All Defendants – Violation of Art. I § 14 of the Utah Constitution)

108.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

       herein.

109.   For the reasons set forth above, Defendants have also violated L.C.’s rights to be

       free from excessive force and unreasonable searches and seizures as those rights

       are guaranteed by Article I, Sections 4 and 14 of the Utah Constitution.


                                        17
110.   Defendant Farilla’ use of force and continued use of force after L.C. had been

       shot to the ground (as set forth in the First and Second Causes of Action) violated

       his established rights under the Utah Constitution and directly and proximately

       caused L.C.’s injuries and plaintiffs’ damages.

111.   The City Defendant’s actions, omissions and ratifications (as set forth in the Third

       Cause of Action) violated L.C.’s established rights under the Utah Constitution

       and directly and proximately caused L.C.’s injuries and plaintiffs’ damages.

       Plaintiffs are entitled to recover from and against Defendants all damages

       sustained by L.C. and plaintiffs as a direct and proximate result of Defendants’

       violations of L.C.’s rights under the Utah Constitution, including, without

       limitation, the damages described herein and attorneys’ fees.

                         FIFTH CLAIM FOR RELIEF

       (All Defendants – Violation of Art. I § 9 of the Utah Constitution)

112.   Plaintiffs incorporate by reference the foregoing paragraphs as if fully set forth

       herein.

113.   For the reasons set forth above, Defendants have also violated L.C.’s rights to be

       free from unnecessary rigor as that right is guaranteed by Article I, Section 9 of

       the Utah Constitution.

114.   Defendant Farilla’s actions of shooting L.C. after he was effectively imprisoned

       and violated L.C.’s constitutional rights and subjected him to needlessly harsh,

       degrading, and dehumanizing treatment at the hands of the Defendants.


                                        18
115.   Defendants knowingly and intentionally violated L.C.’s constitutional rights by

       subjecting him to unjustified shootings and unnecessarily and unreasonably

       placing him in handcuffs despite his complaints.

116.   At all times, Officer Farilla and the other officers acted under color of their

       authority as police officers of the SLCPD when they deprived L.C. of his rights to

       be free from unnecessary rigor under Article I section 9 of the Utah Constitution.

117.   As a result of Defendants’ violations of L.C.’s rights under Utah’s Constitution,

       L.C. and his family sustained physical, mental and emotional injuries.

                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for relief as follows:

1.     For economic damages in an amount to be determined at trial;

2.     For non-economic damages in an amount to be determined at trial;

3.     For consequential and other compensatory damages in an amount to be

       determined at trial;

4.     For punitive damages in an amount to be determined at trial;

5.     For an award of attorney’s fees and costs incurred herein pursuant to 42

       U.S.C.A. § 1988, or as otherwise provided by law; and

6.     For such other and further relief as the Court deems proper, including, without

       limitation, pre- and post-judgment interest.

                              DEMAND FOR JURY

Plaintiffs hereby demand a trial by jury on all claims.


                                         19
Dated this 23rd day of December, 2020.


                                         EISENBERG CUTT KENDELL & OLSON


                                         _____________________________
                                         Nathan S. Morris,
                                         Attorneys for Plaintiff




                                          20
